The ruling of the court upon the demurrers to the complaint and pleas cannot be reviewed by this court. There is no formal judgment as to same, and the action of the trial court is indicated only by the bench notes, and which fall short of such a judgment or adjudication as required by law. McDonald v. Alabama Midland Railway Co., 123 Ala. 227, 26 So. 165.
There is no complaint as to the ruling upon the evidence, and the only other errors insisted upon pertain to the conclusion of the court in rendering a judgment for the plaintiff, the case having been tried without a jury. The bill of exceptions does not purport to contain all the evidence; therefore the judgment of the trial court cannot be disturbed.
The judgment of the circuit court is affirmed.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur.